Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 17 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Nos U.S 10,826,668; claim 1 of U.S. Patent Nos U.S 9,893,867;  claim 1 of U.S. Patent Nos U.S 9,473,277; claim 1 of U.S. Patent Nos U.S 9,219,586; claim 1 of U.S. Patent Nos U.S 8,315,642; claim 1 of U.S. Patent Nos U.S 8,145,231 and claim 1 of U.S. Patent Nos U.S 8,125,953.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10, 826,668  
Instant Application 17/035,125
Claim 1: 
An integrated circuit, comprising: 

mapping circuitry, which in at least one mode of operation, maps a reference signal to each of one or more frequency resources, into which a frequency band having a transmission bandwidth is uniformly divided depending on a size variation of the transmission bandwidth 
within a system bandwidth, wherein the transmission bandwidth is provided  between 
 transmitting circuitry, which, in at least the one mode of operation, controls  transmission of the reference signal.
Claims 1 and 17:
mobile station apparatus, comprising:

circuitry which, in at least one mode of operation, maps a reference signal to a plurality of frequency resources in a frequency band, the frequency band having a variable transmission bandwidth within a system bandwidth, the variable transmission bandwidth being provided between control channels mapped to both ends of the system bandwidth, wherein each of the plurality of frequency resources is of a fixed bandwidth and the plurality of frequency resources are uniformly distributed in the frequency 

a transmitter which, in at least the one mode of operation, transmits the reference signal.



US Patent 9,893,867  
Instant Application 17/035,125
Claim 1: 
An integrated circuit, comprising: 

mapping circuitry, which in at least one mode of operation, maps a reference signal to each of one or more frequency resources, into which a frequency band having a transmission bandwidth is uniformly divided depending on a size variation of the transmission bandwidth 
within a system bandwidth, wherein the transmission bandwidth is provided  between control channels mapped to both ends of the system bandwidth;  and 
 
transmitting circuitry, which, in at least the one mode of operation, controls  transmission of the reference signal.
Claims 1 and 17:
mobile station apparatus, comprising:

circuitry which, in at least one mode of operation, maps a reference signal to a plurality of frequency resources in a frequency band, the frequency band having a variable transmission bandwidth within a system bandwidth, the variable transmission bandwidth being provided between control channels mapped to both ends of the system bandwidth, wherein each of the plurality of frequency resources is of a fixed bandwidth and the plurality of frequency resources are uniformly distributed in the frequency band and a time domain according to the variable transmission bandwidth; and

a transmitter which, in at least the one mode of operation, transmits the reference signal.


US Patent 9,473,277  
Instant Application 17/035,125
Claim 1: 
A mobile station apparatus, comprising: 

circuitry which, in at least one mode of operation, maps a reference signal to each of one or more frequency resources, into which a frequency band having a transmission bandwidth is uniformly divided depending on a size variation of the transmission bandwidth 
within a system bandwidth, wherein the transmission bandwidth is provided between control channels mapped to both ends of the system bandwidth;  and 

a transmitter which, in at least the one mode of operation, transmits the 
reference signal. 

Claims 1 and 17:
mobile station apparatus, comprising:

circuitry which, in at least one mode of operation, maps a reference signal to a plurality of frequency resources in a frequency band, the frequency band having a variable transmission bandwidth within a system bandwidth, the variable transmission bandwidth being provided between control channels mapped to both ends of the system bandwidth, wherein each of the plurality of frequency resources is of a fixed bandwidth and the plurality of frequency resources are uniformly distributed in the frequency band and a time domain according to the variable transmission bandwidth; and

a transmitter which, in at least the one mode of operation, transmits the reference signal.


US Patent 9,219,586  
Instant Application 17/035,125
Claim 1: 
A base station apparatus, comprising: 

a setting section configured to, in at least one mode of operation, set reference-signal mappings to each of one or more frequency resources, into which a frequency band having a transmission bandwidth is uniformly divided depending on a size variation of the 
transmission bandwidth within a system bandwidth, wherein the transmission 
bandwidth is provided between control channels mapped to both ends of the 
system bandwidth;  and 
a transmitting section configured to transmit control information related to the reference-signal mappings. 

Claims 1 and 17:


circuitry which, in at least one mode of operation, maps a reference signal to a plurality of frequency resources in a frequency band, the frequency band having a variable transmission bandwidth within a system bandwidth, the variable transmission bandwidth being provided between control channels mapped to both ends of the system bandwidth, wherein each of the plurality of frequency resources is of a fixed bandwidth and the plurality of frequency resources are uniformly distributed in the frequency band and a time domain according to the variable transmission bandwidth; and

a transmitter which, in at least the one mode of operation, transmits the reference signal.


US Patent 8,315,642  
Instant Application 17/035,125
Claim 1: 
An integrated circuit for controlling a radio communication process, the process being configurable to transmit a reference signal with a wide bandwidth without frequency hopping or to transmit the reference signal with a narrow 
mapping the reference signal to a frequency resource, which has the narrow bandwidth 
that is fixed regardless of variation of the wide bandwidth in a given system bandwidth, wherein the frequency resource is uniformly dispersed in a frequency band of the wide bandwidth depending on the variation of the wide bandwidth;  and 

transmitting the mapped reference signal.  

Claims 1 and 17:
mobile station apparatus, comprising:

circuitry which, in at least one mode of operation, maps a reference signal to a plurality of frequency resources in a frequency band, the frequency band having a variable transmission bandwidth within a system bandwidth, the variable transmission bandwidth being provided between control channels mapped to both ends of the system bandwidth, wherein each of the plurality of frequency resources is of a fixed bandwidth and the plurality of frequency resources are uniformly distributed in the frequency band and a time domain according to the variable transmission bandwidth; and



a transmitter which, in at least the one mode of operation, transmits the reference signal.


US Patent 8,145,231  
Instant Application 17/035,125
Claim 1: 
A base station apparatus configurable to have a mobile station apparatus transmit a reference signal with a wide bandwidth without frequency 
hopping or with a narrow bandwidth with frequency hopping, the base station apparatus comprising: 

reference signal;  a transmitting unit configured to transmit, to the mobile station apparatus, control information related to the mapping of the reference signal;  and a receiving unit configured to receive the reference signal, which is mapped to a frequency resource based on the control information and which is 
transmitted from the mobile station apparatus, wherein the wide bandwidth varies in a given system bandwidth, and said setting unit sets the mapping of the reference signal such that the reference signal is mapped to a frequency 
resource, which has the narrow bandwidth that is fixed regardless of variation of the wide bandwidth, and the frequency resource is uniformly dispersed in a frequency band of the wide bandwidth depending on the variation of the wide bandwidth.
Claims 1 and 17:
mobile station apparatus, comprising:

circuitry which, in at least one mode of operation, maps a reference signal to a plurality of frequency resources in a frequency band, the frequency band having a variable transmission bandwidth within a system bandwidth, the variable transmission bandwidth being provided between control channels mapped to both ends of the system bandwidth, wherein each of the plurality of frequency resources is of a fixed bandwidth and the plurality of frequency resources are uniformly distributed in the frequency band and a time domain according to the variable transmission bandwidth; and
a transmitter which, in at least the one mode of operation, transmits the reference signal.



US Patent 8,125,953  
Instant Application 17/035,125
Claim 1: 

variation of the wide bandwidth;  and 
a transmitting unit configured to transmit the mapped reference signal

Claims 1 and 17:


circuitry which, in at least one mode of operation, maps a reference signal to a plurality of frequency resources in a frequency band, the frequency band having a variable transmission bandwidth within a system bandwidth, the variable transmission bandwidth being provided between control channels mapped to both ends of the system bandwidth, wherein each of the plurality of frequency resources is of a fixed bandwidth and the plurality of frequency resources are uniformly distributed in the frequency band and a time domain according to the variable transmission bandwidth; and
a transmitter which, in at least the one mode of operation, transmits the reference signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478